       Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 1 of 21



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A
BRAZOS LICENSING AND
DEVELOPMENT,
                                      CIVIL ACTION NO. 6:20-cv-01083-ADA
          Plaintiff,
v.
                                      JURY TRIAL DEMANDED
ARISTA NETWORKS, INC.,

          Defendant.


            DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT
            OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
              Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 2 of 21



        I.       INTRODUCTION

        1.       My name is Dr. Nathaniel Polish. I have been retained by Plaintiff WSOU

Investments, LLC (“Brazos”) in the above-captioned case to give my opinions concerning certain

technical issues relating to the patents in this case.

        2.       This declaration sets forth the basis and reasons for my opinion as to how a person of

ordinary skill in the art would understand certain claim terms of the patents at issue in these matters.

        3.       This declaration is based on the information available and known to me as of the date

of this declaration. It may be necessary for me to supplement this declaration based on material that

subsequently comes to light in this case, and I reserve the right to do so.

        4.       I have no financial interest in the outcome of this case, in any of the parties of this

case, or in any party that is related to the parties in this case. I am being compensated at the rate of

$650 per hour. My compensation is unrelated to the outcome of this litigation.

        II.      QUALIFICATIONS

        A.       My curriculum vitae, attached to this declaration as Appendix A, sets forth details of

my background and relevant experience. My CV includes a listing of cases for which I have provided

expert testimony and a complete list of all my publications.

        III.     DOCUMENTS REVIEWED

        6.       In forming my opinions, I have relied on my knowledge and experience in the field,

the patents, the file histories, and any document cited within this declaration. I have also seen

Brazos’s and defendant’s preliminary proposed constructions for this matter. I have also reviewed

Arista’s opening claim construction brief and attached exhibits.

        IV.      LEGAL STANDARDS

        7.       I am not an attorney or a patent attorney, and offer no opinions on the law. I have,

however, been informed by counsel regarding various legal standards that may apply to this case, and

                                                                                                           2
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
            Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 3 of 21



I have applied those standards where necessary in arriving at my conclusions. My understandings

based on those instructions are as follows.

               A.      LEVEL OF ORDINARY SKILL IN THE ART

       8.      I understand patents are to be interpreted from the perspective of a person having

ordinary skill in the art (“POSITA”) as of the priority date of the patents.

       9.      I have been informed that a person of ordinary skill in the art is a hypothetical person

who has full knowledge of all the pertinent prior art. I understand that courts may consider the

following factors in determining the level of skill in the art: (1) type of problems encountered in art,

(2) prior art solutions to those problems, (3) rapidity with which innovations are made, (4)

sophistication of the technology, and (5) educational level of active workers in the field.

       10.     In determining the characteristics of a POSITA of the patents at the time of the

claimed inventions, I considered each of these factors. Additionally, I understand that the level of

ordinary skill in the art must be assessed at the time of the invention and that I should place myself

back at the priority dates of each patent discussed below to determine the level of ordinary skill in

the art for each patent.

               B.      CLAIM CONSTRUCTION

       11.     I have been informed that to determine the meaning of the claims, courts consider the

intrinsic evidence, which includes the patent’s claims, written description, prosecution history,

materials incorporated by reference in the patent, and prior art cited in the patent or its prosecution

history. Courts give claim terms their ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the entire patent. A patentee may

also define his or her own terms or disclaim claim scope. The intrinsic record may also resolve

ambiguous claim terms where the ordinary and accustomed meaning of the words used in the claims

lack sufficient clarity to permit the scope of the claim to be ascertained from the words alone.

                                                                                                        3
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
          Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 4 of 21



However, particular embodiments and examples appearing in the specification will not generally be

read into the claims. A term’s context in the asserted claims can also be helpful. Differences among

the claim terms can also assist in understanding a term’s meaning. For example, when a dependent

claim adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation.

       12.     I further understand that extrinsic evidence can be useful in determining the meaning

of claim terms. For example, technical dictionaries may be useful to show the manner in which one

skilled in the art might use claim terms, but technical dictionaries may provide definitions that are too

broad or may not be indicative of how the term is used in context in the patent.

       13.     I understand that an element in a claim may be expressed as a means or step for

performing a specified function without the recital of structure, material, or acts in support thereof,

and such claim shall be construed to cover the corresponding structure, material, or arts described in

the specification and equivalents thereof. I understand that claiming a particular element or limitation

as a means for performing a specified function is generally referred to as a “means-plus-function”

limitation.

       14.     I understand that to determine whether a particular limitation is a means-plus-function

limitation, the first step is to look for the term “means” in the limitation. If it is present, there is a

rebuttable presumption that the limitation is a means-plus-function limitation. If the word “means” is

not present, there is a rebuttable presumption that the limitation is not a means-plus-function

limitation, in which case it should be construed according to its ordinary and customary meaning.

       15.     Second, I understand that the presumption that the limitation is not a means-plus-

function limitation can be overcome by showing that the claim limitation fails to recite sufficiently

definite structure or else recites function without reciting sufficient structure for performing that

function. I understand that the essential inquiry is whether the words of the claim are understood by

                                                                                                        4
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
          Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 5 of 21



persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. I

understand that the fact that a particular mechanism is defined in functional terms is not sufficient in

and of itself to warrant means-plus-function application. If a particular mechanism has a generally

understood meaning in the art, even though the definitions are expressed in functional terms and even

though it may not call to mind a single, well-defined structure, the recitation of that mechanism

recites sufficient structure to avoid means-plus-function treatment.

       16.     Where a limitation is a means-plus-function limitation, I understand that the

appropriate claim construction analysis is to first identify the claimed function and then to determine

what structure, if any, disclosed in the specification corresponds to the claimed function. Structure in

the specification qualifies as corresponding structure if the intrinsic evidence clearly links or

associates that structure to the function recited in the claim.

               C.      INDEFINITENESS

        17.    I have been informed that a patent specification shall conclude with one or more

claims particularly pointed out and distinctly claiming the subject matter which the application

regards as his or her invention. I understand that a claim which fails to meet this standard is invalid

as indefinite. I understand that patent claims are presumed valid, and clear and convincing evidence

is required to establish that a patent is invalid because it is indefinite.

        18.    I understand that indefiniteness is to be evaluated from the perspective of a POSITA at

the time of the patent’s filing. I understand that a patent is invalid for indefiniteness if its claims,

read in light of the specification delineating the patent, and the prosecution history, fail to inform,

with reasonable certainty, those skilled in the art about the scope of the invention. I understand that

absolute or mathematical precision in claim language is not required. However, it is not enough that

some meaning can be ascribed to a patent’s claims. Instead, the claims, when read in light of the

intrinsic record, must provide objective boundaries for those of skill in the art.

                                                                                                       5
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
            Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 6 of 21



       V.      LEVEL OF ORDINARY SKILL

       19.     I understand that there is a patent asserted relating to data networks and in particular to

systems and methods for providing Internet Protocol (“IP”) multicast snooping and routing. I also

understand that there is a patent asserted relating to bandwidth allocation and in particular to

methods for adjusting bandwidth allocation in a communications network. I also understand that

there is a patent asserted relating to intrusion detection systems, and in particular to a mechanism for

detection of attacks based on impersonation in a wireless network. For these patents, I conclude that

the field of art is data networks. I also conclude that a POSITA in the field of art for these patents

would have a bachelor’s degree in computer engineering, electrical engineering, or some similar

field, along with two or more years of experience with data networks. Additional education could

substitute for some of the experience, and substantial experience could substitute for some of the

educational background.

       20.     I consider myself a person with at least ordinary skill in the art with respect to all of

the patents at the time of their priority dates, at least under the description identified above.

       21.     For each of the patents discussed below, I have considered the meaning of the disputed

claim terms from the perspective of a person of ordinary skill in the art at the priority dates that I

understand Brazos contends apply to the applicable claims. I have also considered the meaning at

alternative dates from the earliest related foreign applications through the actual U.S. application

filing date for the patent, and I concluded that my opinions concerning the meaning of the claims

would continue to apply even if the priority date is determined to be different than Brazos currently

contends.




                                                                                                        6
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
          Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 7 of 21



       VI.     OVERVIEW OF THE BRAZOS PATENTS

       22.     U.S. Patent No. 7,409,715 (the “’715 patent”) is entitled “Mechanism for detection of

attacks based on impersonation in a wireless network.” I understand that Brazos contends that the

asserted claims of the ’715 patent are entitled to a priority date of no later than December 10, 2003.1

       23.     U.S. Patent No. 8,472,447 (the “’447 patent”) is entitled “IP multicast snooping and

routing with multi-chassis link aggregation.” I understand that Brazos contends that the asserted

claims of the ’447 patent are entitled to a priority date of no later than August 4, 2010.2

       24.     U.S. Patent No. 9,450,884 (the “’884 patent”) is entitled “IP multicast snooping and

routing with multi-chassis link aggregation.” I understand that Brazos contends that the asserted

claims of the ’884 patent are entitled to a priority date of no later than June 11, 2014.3

       25.     Throughout this declaration, I will cite to and discuss the “Brazos Patents” as

encompassing the ’715 patent, the ’447 patent, and the ’884 patent.

       26.     The Brazos Patents generally relate to the field of computer networks. More

specifically, the ’715 patent relates to an intrusion detection system for detection of impersonation-

based attacks in a wireless network. The ’447 patent relates to systems and methods for providing IP

multicast snooping and routing. And the ’884 patent relates to methods for adjusting bandwidth

allocation by network elements.

       VII.    U.S. PATENT NO. 7,409,715

       27.     I understand that two terms are proposed for construction in this patent.




1
  The ’715 patent was originally filed as U.S. Patent Application Serial No. 10/731,029 on December
10, 2003.
2
  U.S. Patent Application Serial No. 13/010,382, filed January 20, 2011, now U.S. Patent No.
8,472,447, claims the benefit of U.S. Provisional Application Serial No. 61/370,622, filed Aug. 4,
2010.
3
  The ’884 patent was originally filed as U.S. Patent Application Serial No. 14/302,052 on June 11,
2014.
                                                                                                          7
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
             Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 8 of 21



                A.     CONNECTION   MEANS BETWEEN THE WIRELESS NODE AND THE INTRUSION
                       DETECTION MODULE FOR PROVIDING THE INTRUSION DETECTION MODULE
                       WITH A COPY OF THE ORIGINAL DATA FRAMES

       28.      I understand that this term appears in claim 10 of the ’715 patent, and that both parties

proposed this term for construction.

       29.      I understand that the respective parties have proposed the following constructions for

this phrase:

             Plaintiff’s Proposal                                Defendant’s Proposal
Means-plus-function                                  Means-plus-function

Function: providing the intrusion detection Function: providing the intrusion detection
module with a copy of the original data frames module with a copy of the original data frames
transmitted by the wireless node over a wireless
interface.                                         Structure: “secure link 30, operating according
                                                   to a respective communication protocol” in
Structure: the wireless interface 14 in Figure 1
accordance with the procedures set forth, e.g., in
the specification at 2:17–20; 2:55–64; 2:65–3:6;
3:7–14; 3:41–46; 3:54–63; 4:16–23; and FIG. 1
as well as equivalents thereof
       30.      I understand that the parties have reached an agreement regarding the construction of

this term. Thus, I am not providing my opinion as to this term, but I reserve the right to supplement

my declaration if Defendant provides additional disclosures about its position and/or modify its

position in any manner.

                B.     MEANS  FOR TRANSMITTING OUTGOING DATA FRAMES OVER A WIRELESS
                       INTERFACE

       31.      I understand that this term appears in claim 17 of the ’715 patent, and that both parties

proposed this term for construction.

       32.      I understand that the respective parties have proposed the following constructions for

this term:

             Plaintiff’s Proposal                                Defendant’s Proposal
Means-plus-function                                  Means-plus-function

                                                                                                       8
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
          Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 9 of 21



Function: transmitting outgoing data frames over Function: transmitting outgoing data frames over
a wireless interface via a transmitter           a wireless interface

Structure: the node 10 of a wireless network in Structure: “antenna 12” in Figure 1
accordance with the procedures set forth, e.g., in
the specification at 3:64–4:4; 4:16–23; 4:26–27;
4:44–48; and FIGs. 1–2 as well as equivalents
thereof
       33.        Assuming that means-plus-function treatment applies to this term, the first step in the

analysis is to identify the function in the claim limitation. It is my opinion that a POSITA would have

understood the function of this term to be “transmitting outgoing data frames over a wireless interface

via a transmitter” when coupled with the preamble of claim 17 which requires a “wireless node for a

wireless network” comprises this claim limitation. ’715 patent at 3:65-4:4.

       34.        The second step of means-plus-function treatment is to identify the corresponding

structure, if any, in the patent specification, which generally describes an impersonation detection

system. The specification states that this may take the form of a node which includes a transmitter

unit. See id. For example, the ’715 patent states: “System 1 includes a respective transmitter unit 15 at

node 10, connected to a receiver unit 25 at intrusion detection module 20 over secure link 30,

operating according to a respective communication protocol.” Id.

       35.        As disclosed by the ’715 specification, the wireless traffic sent by node 10 is “also

sen[t]” as “a copy of the original data A to the intrusion detection module 20 over the secure link 30.”

Id. at 4:22-23.

       36.        In addition, the ’715 patent provides that “Node 10 generates original data denoted

with A, which is modulated over the wireless channels that are allocated to node 10, as well

known, and an antenna 12 transmits wireless traffic a over wireless interface 14. This transmission is

performed in the normal fashion for the wireless technology in question; the transmission

technology is not relevant to this invention.” Id. at 4:16-23 (emphases added).



                                                                                                       9
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
           Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 10 of 21



       37.     The ’715 patent also illustrates that the node 10 is the common source for

transmissions, both across the secure link 30 and the antenna 12:




Id. at FIG. 1. The ’715 patent notes that “that the blocks shown in FIG. 1 represent the logical

components of the impersonation detection system. Indeed, these blocks may be integrated in order to

build a wireless node with embedded impersonation detection capabilities.” Id. at 4:9-15.

       38.     Further, the ’715 patent discloses that the node 10 has channels allocated to it using the

receiving antenna as well. See id. at 4:26-31 (“The intrusion detection module 20 monitors the

channels allocated to node 10 using an antenna 22. It collects wireless traffic denoted with b on FIG.

1, and a receiver 26 detects data B carried by these channels.”).

       39.     The ’715 patent also provides that the node 10 sends wireless traffic a and received by

the intrusion detection module 20. See id. at 4:43-48 (“As indicated above, DPU 28 (see FIG. 1) uses

data A corresponding to the wireless traffic a sent by the wireless node 10 and the incoming data

B corresponding to the wireless traffic b received by the intrusion detection module 20.” (emphases

added)).



                                                                                                      10
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
         Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 11 of 21



       40.     I understand that Defendant proposes that the structure is the “‘antenna 12’ in Figure

1.” This structure is inaccurate as it does not provide how transmissions, like those described above,

are accomplished solely through the use of a passive network element like an antenna.4 There is no

basis for relying on the antenna when the specification clearly discloses that the node generates and

sends wireless traffic. In view of the patent specification, the claim language, and my experience, I

must disagree with Defendant’s proposed structure. I reserve the right to supplement my declaration

if Defendant provides additional disclosure about its position.

       41.     Therefore, it is my opinion that a POSITA would have understood that the structure in

“means for transmitting outgoing data frames over a wireless interface” is the node 10 as well as

equivalents thereof.

       VIII. U.S. PATENT NO. 8,472,447

       42.     I understand that three terms are proposed for construction in this patent.

               A.      CHASSIS MANAGEMENT MODULE

       43.     I understand that this term appears in claims 1, 5, and 12–14 of the ’447 patent, and

that Defendant proposed this term for construction.

       44.     I understand that the respective parties have proposed the following constructions for

this term:

            Plaintiff’s Proposal                          Defendant’s Proposal
Plain and ordinary meaning; no construction Means-plus-function
necessary.
                                             Functions:
                                            • receiving the snooping information via at least
                                              the external ports, storing the snooping
                                              information within the database and sharing the
                                              snooping information substantially in real-time
                                              with the remote aggregation switch via the VFL

4
  Defendants’ expert, Dr. Black, provides no explanation as to how the antenna, without the node, is
capable of transmission. (See Dkt. 28-13 Decl. of Dr. John Black at ¶ 30.) Nor does Dr. Black address
the patent’s disclosures regarding the node itself sending wireless traffic. See ’715 patent at 4:43-48.
                                                                                                     11
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
         Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 12 of 21



              Plaintiff’s Proposal                                 Defendant’s Proposal
                                                      (claims 1, 5, 12-14)
                                                    • ex
                                                    • determining a multicast index for a received
                                                      multicast traffic flow to set-up hardware paths
                                                      for forwarding the received multicast traffic
                                                      flow to the external ports in a virtual local area
                                                      network (VLAN) that requested the received
                                                      multicast traffic flow via the at least one edge
                                                      node (claims 1, 5, 12-14)
                                                    • receiving a portion of the snooping information
                                                      form [sic] the remote aggregation switch via the
                                                      VFL (claim 5 only)
                                                    • building the forwarding vector for the receiving
                                                      multicast traffic flow based on the multicast
                                                      index (claim 12 only)
                                                    • allocating the multicast index for the received
                                                      multicast traffic flow and sharing the multicast
                                                      index with the secondary switch (claim 13 only)
                                                    • receiving the multicast index from the primary
                                                      switch (claim 14 only)

                                                     Structure: Indefinite

                                                     Otherwise, even if not means-plus-function, is
                                                     indefinite.
       45.     In my opinion a POSITA would readily understand the term “chassis management

module” in the ’447 patent and would apply a plain and ordinary meaning to it.

       46.     I understand that when a claim term lacks the word “means” there is a presumption

that § 112 ¶ 6 does not apply. And that a party seeking to overcome that presumption must supply

evidentiary support for its position. I understand that Arista has the burden to demonstrate that the

words of the claim are not understood by persons of ordinary skill in the art to have a sufficiently

definite meaning as the name for structure. I also understand that if a limitation recites a term with a

known structural meaning, or recites either a known or generic term with a sufficient description of its

operation, the presumption against means-plus-function claiming remains intact. I further understand

that where a claim term has an understood meaning in the art, it recites sufficient structure and

means-plus-function does not apply to that term.
                                                                                                     12
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
         Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 13 of 21



       47.     The term “chassis management module” is a well-known term of art. This is shown

both in the specification and file history as well as the literature, both patent and academic. The

specification explains the structure of the chassis management module stating:

       The network interface modules 152 and chassis management modules 150 each
       include one or more processing devices, such as a microprocessor, micro-controller,
       digital signal processor, microcomputer, central processing unit, field programmable
       gate array, programmable logic device, state machine, logic circuitry, analog circuitry,
       digital circuitry, and/or any device that manipulates signals (analog and/or digital)
       based on hard coding of the circuitry and/or operational instructions. The NIMs 152
       and CMMs 150 also include a memory that is an internal memory or an external
       memory. The memory may be a single memory device or a plurality of memory
       devices. Such a memory device may be a read-only memory, random access memory,
       volatile memory, non-volatile memory, static memory, dynamic memory, flash
       memory, cache memory, and/or any device that stores digital information. In addition,
       the NIMs 152 and CMMs 150 may implement one or more of their functions via a
       state machine, analog circuitry, digital circuitry, and/or logic circuitry, the memory
       storing the corresponding operational instructions may be embedded within, or
       external to, the circuitry comprising the state machine, analog circuitry, digital
       circuitry, and/or logic circuitry. Furthermore, the NIMs 152 and CMMs 150 may
       execute hard-coded and/or software and/or operational instructions stored by the
       internal memory and/or external memory to perform the steps and/or functions
       described herein and may be implemented in a single or in one or more integrated
       circuits.

’447 Patent col.23 ll.25-51

       48.     The prosecution history also indicates that “chassis management module” was a well-

known term with a known structure. In making a non-final rejection, the examiner repeated stated that

the prior art Weyman reference taught a “snooper module” that was a chassis management module

indicating that the examiner understood the meaning of the term chassis management module.

       49.     Evidence outside the patent and file history similarly confirm the “chassis management

module” is a well-known term with a known structure. Chassis management modules are not only

known in the art, but they are also readily available for purchase off the shelf and are made by a

number of manufacturers. See HardDiskDirect, 00FG624 - IBM FLEX SYSTEM CHASSIS

MANAGEMENT MODULE, available at https://harddiskdirect.com/00fg624-ibm-flex-system-

chassis-management-module.html (last accessed Aug. 6, 2021); DirectMacro, OS8800-CMM -
                                                                                                  13
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
         Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 14 of 21



ALCATEL OS8800 CHASSIS MANAGEMENT MODULE (REFURBISHED), available at

https://directmacro.com/os8800-cmm-alcatel-os8800-chassis-management-module-refurbished.html

(last accessed Aug. 6, 2021); DirectMacro, OS9800-CMM - ALCATEL-LUCENT OS9800

CHASSIS MANAGEMENT MODULE, available at https://directmacro.com/os9800-cmm-alcatel-

lucent-os98.html (last accessed Aug. 6, 2021); IBM, Flex System Chassis Management Module

User's Guide, 5 et passim (7th ed. 2020); Alcatel, OmniSwitch® 8800, at 1, 51–53 et passim (Apr.

2004); Alcatel, OmniSwitch® 9000/9000E, at 12–14 (Aug. 2009); Acatel-Lucent, Alcatel-Lucent

OmniSwitch 9900 Series, at 1–14 (Dec. 2019).

       50.     Chassis management modules are also well-described in the patent literature. See, e.g.,

U.S. Patent Nos. 7,173,817, 7,398,401, and 8,166.539 (describing and in some cases claiming chassis

management modules); see also U.S. Patent No. 11,009,928 (An Arista patent describing “Network

device 100 may be a modular chassis-based device that allows some or all of its internal components

to be easily swapped into or out of the device chassis . . . network device 100 includes a management

module 102 that is communicatively coupled with a number of l/0 (input/output) modules 104(1)-(N)

via a backplane 106. Management module 102 is generally responsible for executing network control

plane and device management functions via one or more general-purpose processors (not shown).

Each of these general-purpose processors can operate under the control of a software image that is

installed onto the device and maintained in an associated non-transitory memory). A search of the

Patent Office’s databases reveals two hundred and one issued patents and two hundred and forty-three

patent applications that use the term “chassis management module.” Descriptions of the chassis

management module are also found throughout the academic literature, manuals, and presentations.

For instance, Kawasaki et al., ATCA Survey Systems for Telecommunications Services, 47 FUJITSU

SCI. TECH. J. 215, 217 (2011); Norton et al., Blade Management Controller Rides FPGA Embedded

Processor, 68 XCELLENCE IN WIRED COMMS 14, 15, 20 (2009); (Banikazemi et al., Sysman: A

                                                                                                   14
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
         Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 15 of 21



Virtual File System for Cluster System Management, IBM RESEARCH REPORT, at 10, 13 (2007);

Lenovo, ThinkSystem SN550 Compute Node Setup Guide, at 5 (2017); Sandeep Singh, What is

Chassis Management Controller in UCS, CISCO (2009); IBM, BLADECENTER CHASSIS

MANAGEMENT, at 945 (2005); Banikazemi et al., Sysman: A Virtual File System for Managing

Clusters, USENIX ASSOCIATION, at 7 (2008); Lennart Johnsson, Professor, Univ. of Houston, The

Impact of Moore’s Law and Loss of Dennard Scaling, at 15 (Feb. 6, 2015); Hasegawa et al., IP

Service Control Point and Signaling Gateway for IP Common Channel Signal Network, 7 NTT

DOCOMO TECH. J. 27, 30 (2006)). It is my opinion, in view of the intrinsic and extrinsic evidence

as well as my many years of experience that the term “chassis management module” has an

understood meaning in the art and a definite meaning as the name for a structure.

       51.     I understand that the Defendant has proposed that the term “chassis management

module” in the ’447 patent is indefinite even if it is not a means-plus-function term without providing

any grounds or explanation to support its assertion. I have reviewed the ’447 patent, its file history,

and related materials, and I am not aware of grounds for considering such term indefinite.

       52.     Furthermore, I agree with Brazos’s construction as it is consistent with the

understanding of a POSITA at the priority date of the patent. Based on the intrinsic and extrinsic

evidence, as well as the knowledge of a POSITA at the time of the ’447 patent, it is my opinion that a

POSITA would have understood the term “chassis management module” in the ’447 patent, with

reasonable certainty, and have applied a plain and ordinary meaning. I therefore disagree with

Defendant’s proposal. I reserve the right to supplement my declaration if Defendant provides

disclosures about its position.

               B.      MULTICAST INDEX

       53.     I understand that this term appears in claims 1 and 12–15 of the ’447 patent, and that

Defendant proposed this term for construction.

                                                                                                    15
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
         Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 16 of 21



       54.     I understand that the respective parties have proposed the following constructions for

this term:

               Plaintiff’s Proposal                             Defendant’s Proposal
Plain and ordinary meaning; no construction A unique identifier assigned to an ingressing
necessary.                                         multicast flow based on the IP source, the
                                                   destination address and ingress VLAN that
Alternatively, “a unique identifier assigned to an enables each port to determine whether or not to
ingressing multicast flow”                         forward the multicast flow.
       55.     In my opinion a POSITA would readily understand the term “multicast index” in the

’447 patent and would apply a plain and ordinary meaning to it.

       56.     The term “multicast index” is a term of art and would be readily understood by a

POSITA. The Microsoft Press Computer Dictionary defines “multicasting” as “the process of sending

a message simultaneously to more than one destination on a network.” Microsoft Press Computer

Dictionary 301 (3d ed. 1997). Further, IBM’s Dictionary of Computing defines “multicast” as

“transmission of the same data to a selected group of destinations.” IBM Dictionary of Computing

443 (10th ed. 1994). While neither dictionary explicitly defines “multicast index,” a POSITA would

apply the plain and ordinary meanings of the multicast definitions from these dictionaries in

combination with the term “index” as it is known in the art. Thus, a POSITA would understand a

multicast index to be an identifier associated with the sending/transmitting a message/data to more

than one destination. Comparing this plain and ordinary definition to the language found in one of the

’447 patent’s embodiments, a POSITA would find what is disclosed in the embodiment equivalent.

       57.     However, a POSITA would only need to perform such a dictionary definition

derivation if she were not already aware of “multicast index” as it exists in computer networking

operating systems like those written and owned by Arista, Cisco, and other major networking players

in the industry. Arista’s 7050X Switch Architecture white paper, which provides “provides an

overview of the switch architecture and the packet forwarding characteristics of the Arista 7050X

Series,” discloses Ingress ACL processing block functions where the adjacency points to “Multicast
                                                                                                   16
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
         Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 17 of 21



ID indexes to an entry in the multicast expansion table to provide a list of output interfaces.” ARISTA,

ARISTA 7050X SWITCH ARCHITECTURE (‘A           DAY IN THE LIFE OF A PACKET’)      1, 12 (2014) (block

diagram depicted below).




A POSITA would understand the multicast ID and multicast ID indexing disclosed by Arista’s white

paper to be equivalent to the derived dictionary definition discussed above. See ¶ 55, supra; CISCO,

NEXUS 7000: M3 MULTICAST FORWARDING 6 (2017) (disclosing the use of a “multicast index” for

Cisco’s 7000 series switches). Thus, a POSITA, especially one familiar with Arista’s switches, would

understand the term “multicast index” to be a term of art having its plain and ordinary meaning.

       58.     The ’447 patent’s specification discloses what a “multicast index” is per a single

embodiment within the patent. I disagree with Arista’s proposal that the term means “A unique

identifier assigned to an ingressing multicast flow based on the IP source, the destination address and

ingress VLAN that enables each port to determine whether or not to forward the multicast flow.”

While one embodiment of the patent may base the multicast index on the IP source, the destination

address and ingress VLAN that enables each port to determine whether or not to forward the

multicast flow, a POSITA would not understand the plain and ordinary meaning of the term to require

those elements. Likewise, I disagree with Arista’s expert that Brazos’s proposal is “only part of the

                                                                                                     17
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
            Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 18 of 21



definition”—a POSITA would not define the term as requiring the additional elements found in the

embodiment of the ‘447 patent.5 However, I agree with Defendant’s expert insofar as a “multicast

index” may be based upon them depending upon the particular switch configuration.

          59.    Based on the intrinsic and extrinsic evidence, as well as the knowledge of a POSITA at

the time of the ’447 patent, it is my opinion that a POSITA would have understood the term

“multicast index” in the ’447 patent, with reasonable certainty, and have applied a plain and ordinary

meaning, and understood it to mean “a unique identifier assigned to an ingressing multicast flow.” I

agree with Brazos’s proposal that the term be construed according to its plain and ordinary meaning

or Brazos’s alternative construction and disagree with Defendant’s proposal. I reserve the right to

supplement my declaration if Defendant provides additional disclosure about its position.

          IX.    U.S. PATENT NO. 9,450,884

          60.    I understand that one term has been proposed for construction in this patent.

                 A.      THE NETWORK SWITCHING ELEMENT

          61.    I understand that this term appears in claims 17 and 20 of the ’884 patent, and that

Defendant proposed this term for construction. I understand that the respective parties have proposed

the following constructions for this term:

            Plaintiff’s Proposal                                    Defendant’s Proposal
Plain and ordinary meaning; no construction Indefinite
necessary.
          62.    In my opinion a POSITA would readily understand the term “the network switching

element” in the ’884 patent and would apply a plain and ordinary meaning to it.

          63.    I understand that in order to prove a claim is indefinite because a claim term is lacking

antecedent basis, Defendant must show a clear and convincing evidence of indefiniteness. I also

understand that a patent is invalid for indefiniteness if its claims, read in light of the patent’s


5
    (Dkt. 28-13 Decl. of Dr. John Black at ¶ 76.)
                                                                                                       18
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
         Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 19 of 21



specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art

about the scope of the invention. I also understand that a lack of an antecedent basis does not render a

claim indefinite as long as the claim apprises one of ordinary skill in the art of its scope and,

therefore, serves the notice function required by § 112 ¶ 2. Further, I understand that an antecedent

basis can be present by implication.

       64.     I understand that Defendant has proposed that claims 17 and 20 in the ’884 patent are

indefinite for the lack of antecedent basis for the term “the network switching element.” I have

reviewed the ’884 patent, its file history and related materials, and I agree with Brazos’s construction

that the term “the network switching element” in claim 17 is only referring to “an edge switch” and

therefore has an antecedent basis by implication. Similarly, the term “the network switching element”

in claim 20 is only referring to “an aggregation switch” and therefore has an antecedent basis by

implication.

       65.     I also agree with Brazos’s construction that a POSITA can ascertain with reasonable

certainty that the term “the network switching element,” when read in light of the ’884 patent’s

specification and prosecution history, should be given a plain and ordinary meaning to refer to

switches of the communications network, including one or more of core switch, edge switch, and

aggregation switch.

       66.     Although the specification does not use the term “network switching element,” it is

clear from the specification that the term refers to switches of the communications network. For

example, the specification defines “switches” as including edge switches, aggregation switches, and

core switches and that one or more “switches of communication network” communicates with other

network elements. See ’884 Patent, at 7:65-66; 9:33-35. Further, the specification provides that the

network elements in a communications network comprise user agent, switches, network controller,

server stacks among others. See Id., at 7:62-66; 12:27-30; 7:7-17; 7:39-43; 9:33-35. In my opinion,

                                                                                                       19
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
         Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 20 of 21



this context from the specification provides sufficient support to provide a plain and ordinary

meaning to the term “the network switching elements” to refer to switches of the communications

network, including one of more of core switch, edge switch, and aggregation switch.

       67.     The prosecution history also provides a context for a POSITA to understand the scope

of the term “the network switching element” with reasonable certainty. The prior art rejection was

overcome by differentiating the ’884 patent to the portion of the network element where the data

monitoring is done – the network switches. This shows that the term “the network switching element”

is not indefinite but rather to refer to switches of the communications network, including one or more

of core switch, edge switch, and aggregation switch. Moreover, the examiner did not reject any claims

for indefiniteness.

       68.     Claim 17 is an apparatus claim for “an edge switch.” In my opinion, a POSITA will

ascertain that the term “network switching element” is only referring to the “edge switch” in claim 17.

Similarly, claim 20 is an apparatus claim for an “SDN controller” to control “an aggregation switch.”

In my opinion, a POSITA will ascertain that the term “network switching element” in claim 20 is

only referring to the “aggregation switch.” As such, in my opinion, “the network switching element”

has sufficient antecedent basis by implication in both claims 17 and 20.

       69.     The foregoing opinions were made based on information I have reviewed to date. I

reserve the right to alter my opinion in the future should new information be provided to me.




                                                                                                    20
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
         Case 6:20-cv-01083-ADA Document 34-1 Filed 08/16/21 Page 21 of 21



        I hereby declare that all statements made of my own knowledge are true and that all

statements made on information and belief are believed to be true. I further declare that these

statements were made with the knowledge that willful false statements and the like so made are

punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States

Code.



DATED: August ___, 2021


                                                                ____________________________
                                                                     Nathaniel Polish, Ph.D.




                                                                                               21
DECLARATION OF DR. NATHANIEL POLISH IN SUPPORT OF BRAZOS’S RESPONSE CLAIM CONSTRUCTION BRIEF
